Citation Nr: 1718682	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for  respiratory disability claimed as residual to chemical exposure in service, to include ethylene oxide, formaldehyde, methanol and phenol.

2.  Entitlement to service connection for residuals of chemical exposure in service, to include ethylene oxide, formaldehyde, methanol and phenol, other than respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the Houston RO (hereinafter agency of original jurisdiction (AOJ)) denied service connection for autoimmune disease, damage to mucosa, liver damage and asthma due to chemical exposure.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  During the Board hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In October 2014, the Board remanded for claim on appeal to the AOJ for additional development.  After completing the requested development, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2015 reflecting the continued denial of service connection for residuals of chemical exposure in service.  That matter was then recertified for appeal to the Board the following month. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  All records have been reviewed.

The Board notes that the after the appeal was recertified to the Board, the Veteran submitted additional VA and private medical records.  In a March 2017 statement, the Veteran stated that she was "waiving due process and local jurisdiction to expedite this claim."  The Board considers this statement to be a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The Board also notes that in the March 2017 statement, the Veteran  requested Board videoconference hearing in lieu of a Travel Board hearing.  As discussed above, the Veteran had Board hearing in April 2014.  Under 38 C.F.R. § 20.700(a) (2016), a claimant  is entitled to "a hearing on appeal."  Although in Cook v. Snyder, 28 Vet. App. 330 (2017), the United States Court of Appeals for Veterans Claims (Court) held that a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he previously received a hearing before the Board at another state of the appellate proceedings, in the instant case, it would appear that the Veteran is requesting two hearings at the same stage of the proceedings.  The Veteran has not, however, provided good cause as to why a second hearing should be provided at this juncture.  As such, the Board finds that providing the Veteran with a second Board hearing is not, at this point, required.  See 38 C.F.R. §§ 20.700(a), 20.1304(b) (2016).

Regarding characterization of the  appeal, the Board notes that the AOJ characterized the Veteran's appeal as encompassing matters of entitlement to service connection for autoimmune disease, damage to mucosa, liver damage and asthma due to chemical exposure.  During the April 2014 hearing, due to the complexity of the claim presented on appeal as well as the unclear extent of injury involved, the Veteran and the undersigned agreed to rephrase the issue as service connection for residuals of chemical exposure in service.  The Board then further added to the issue the specific chemical exposures claimed by the Veteran.  However, as will be discussed in further detail below, the Board finds that the evidence of record supports the award of service connection for respiratory disability, but leaves open the question as to whether any other identified health problem is related to the Veteran's in-service chemical exposure, which necessitates further development as to that question.  Thus, consistent with the current record and the conclusions reached herein, the Board has recharacterized the appeal as now encompassing the issues as set forth on the title page.  See 38 C.F.R. § 19.35 (2016) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

As noted, the matter of entitlement to service connection for residuals of in-service chemical exposure other than respiratory disability is being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

The Veteran currently manifests reactive airway disease and chronic bronchitis and competent, probative evidence indicates that such disability is at least as likely as not incurred during, or as a result of, active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for reactive airway disease and chronic bronchitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the favorable disposition of the claim for service connection for  respiratory disability, the Board finds that all notification and development actions needed to fairly resolve this claim has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).

In the instant case, the Veteran claims that chemical exposures in service caused chromosomal damage and neurotoxic injury which has led to diseases involving multiple bodily systems.  She reports nursing duties in an operating room which involved frequent bodily contact and inhalation of methanol, phenol and formaldehyde used for sterilizing equipment.  She also reports exposure to high levels of ethylene oxide gas which, she notes, can be detected by its strong odor.  She performed these duties in a poorly ventilated area without any protective equipment.  She also describes her working environment as being hot which, she claims, made these chemicals more toxic.

With respect to claimed residual disability, the Veteran describes the onset of neuromuscular, respiratory and infectious disorders in service manifested by symptoms such as lower extremity weakness with loss of proprioception, recurrent respiratory infections, recurrent skin infections and recurrent joint inflammation.  She reports that laboratory testing to investigate her recurrent infections revealed a positive antinuclear antibody (ANA) test as well as a strongly abnormal protein electrophoresis.  She contends that these test results represented the onset of an autoimmune disorder and/or chromosomal damage.

The Veteran's service treatment records (STRs) document that she was evaluated for recurrence of periungual infection in May 1967.  The examiner suggested that a work-up for occult disease should be considered in view of "ungula, gingival, oral and otic infections."  The examiner recommended complete blood count (CBC), sedimentation (sed) rate, serum electrophoresis, "etc."  However, there is no record of follow-up treatment.  A July 1968 separation examination disclosed no significant abnormalities.

The Veteran's post-service medical history is significant for, inter alia, early ovarian failure with hysterectomy in 1984, autoimmune thyroiditis (Hashimoto's thyroiditis) with thyroidectomy in 1985, recurrent candidiasis infections, mitral valve prolapse, asthma, pneumonitis, pulmonary aspergillosis, chronic bronchitis, pericarditis, fibromyalgia, methicillin-resistant staphylococcus aureus (MRSA) infections, Sjorgen's Syndrome, adrenal insufficiency, diverticular disease and gastroesophageal reflux disease (GERD).  More recently, VA clinic records appear to rule out a diagnosis of Sjorgen's Syndrome but note the Veteran to have SICCA symptoms.  She also holds diagnoses of peripheral neuropathy of the lower extremities, diabetes mellitus type II and thoracic spine myelopathy.

Notably, an October 1986 examiner offered an assessment that the Veteran's symptoms of diffuse aches and pains were probably most consistent with a fibrositic syndrome.  In March 1987, another examiner indicated that the Veteran's lethargy, fatigue, arthralgias, myalgias, low titer ANA and chronic inflammation of the lip on biopsy raised the distinct question of Sjorgen's Syndrome.  

In March 2011, a VA Compensation and Pension (C&P) opined that "it could very well be that asthma was induced by exposure to ethylene oxide gas, methanol, phenol, and formaldehyde solution."

In February 2012, the physician on VA neurology consultation provided an impression that the Veteran may manifest thoracic spine myelopathy stemming from the placement of a thoracic spine stimulator in 1972.  She described the onset of lower extremity balance problems at the age of 22.  The examiner ordered an electromyography (EMG) study to investigate her allegation of toxic injury noting that a finding of peripheral polyneuropathy would support her allegation.  The VA neurologist commented on the Veteran's medical situation as follows:

[I] agree with [D]r. McGuire.  [I] don't think ther[e] are any add[itional] studies that are going to be helpful.  I als[o] agree with [D]r. Fishbach regarding an opin[i]on to try to be definitive about the relationship between the exposure and her neurologic disorder:  Assessment Toxic exposure:  [The Veteran] needs evaluation by an specialist in environmental exposures and toxicolo[g]y.  Dr. McDiarmed, M.D., M.P.H., at the University of Maryland/Baltimore VAH would be an excellent consultant.  To my knowledge there is no one at this hospital who has the expertise to deal with this complex subject.

Notably, the EMG study returned a diagnosis of peripheral neuropathy.

The Veteran has presented an extensive opinion letter, dated February 2011, authored by a family physician who is a doctor of osteopathy.  This physician noted that ethylene oxide, formaldehyde, methanol and phenol are listed by OSHA as Extremely Hazardous Substances (EHS).  This examiner, after providing a well-reasoned analysis of the Veteran's probable dose exposure to ethylene oxide based on her description of nursing duties, estimated that the Veteran's probable ethylene oxide dose exposure was between 700-800 ppm - a level of exposure classified as Immediately Dangerous to Life or Health.  It was then noted that medical literature documented that ethylene oxide gas could cause damage to mucous membranes of the upper and lower respiratory tract, asthma, bronchitis, emphysema, and cataracts; cause central nervous system damage resulting in SICCA Syndrome, gait disturbances, ataxia, lower extremity weakness, drop foot, and diminished reflexes; cause damage to glands including the pancreas and adrenal glands; cause damage to reproductive organs as well as chromosomes, RNA and DNA; and cause tumors, leukemia and a variety of carcinomas.

Based on this analysis, the private physician opined that it is at least as likely as not that the Veteran's toxic exposures in service were "the root cause of [her] complex medical conditions" or otherwise stated "probably served to increase the severity of the total impact on to her body and affected different organ systems."  

As discussed in the Board's prior action, the record reflects a complex medical picture involving potential involvement of multiple bodily systems, to include potential chromosomal damage.  The Board also pointed out that some of the available post service treatment records describe a medical history which is not entirely consistent with the Veteran's recollections.  For example, there are references to the Veteran having a history of asthma since 1976, the onset of Hashimoto's thyroiditis symptoms in 1984 and, in 2003, a history of the Veteran having a "recent" decline in normal daily activities with a "recent" loss of strength, flexibility and difficulty walking.  The Veteran is also noted to have a family history of Hashimoto's thyroiditis/polyglandular disease.

Given the complex picture and in consideration of the VA neurologist's statement that the subject matter at hand is beyond the competence of any physician at the Audie Murphy Memorial VA Hospital, the matter was remanded for the purposes of obtaining an opinion by Dr. McDiarmed.  Specifically, Dr. McDiarmed was asked to review the evidence of record and provide an opinion as to, among other things, whether the Veteran's chemical exposure to ethylene oxide, formaldehyde, methanol, and/or phenol in service has resulted in any residual disability and, if so, to identify the mechanism of injury and identify all current disease processes which result from the chemical exposure.  

In April 2015, Dr. McDiarmed prepared the requested opinion.  Dr. McDiarmed noted review of the Veteran's VBMS file, as well as a review of the toxicological and epidemiologic literature to inform her comments.  At the outset, Dr. McDiarmed agreed that, given the Veteran's service occupation and duties, the Veteran had the opportunity ion service to be exposed to high concentrations of ethylene oxide, formaldehyde, methanol, and phenol, primarily through inhalation and topical routes.  Dr. McDiarmed then discussed the specific chemicals and their known harmful effects, stating that phenol has been known to cause epidermal separation and even necrosis of the skin with prolonged exposure.  It was noted that formaldehyde was known to elicit acute asthma-like symptoms, and that acute health effects of occupational methanol exposure included headaches, dizziness, nausea, vomiting, weakness, vertigo, and eye effects such as blurred vision, constricted visual field, blindness, changes in color perception, double vision, and general visual disturbances.  Dr. McDiarmed further noted that extensive use of ethylene oxide within health care facilities has been reported and that the current standard for occupational exposure dramatically differs from the standard established in the 1970s and from the concentration that likely existed in healthcare settings at the time of the Veteran's service.  

Dr. McDiarmed then referred to the National Institute for Occupational Safety and Health (NIOSH) regarding their guidelines for ethylene oxide noting that the NIOSH had indicated that ethylene oxide may produce immediate local irritation of the skin, eyes, and upper respiratory tract, and that inhalation of high concentration of ethylene oxide can cause CNS depression or pulmonary edema, inflammation of the lining in the trachea and bronchi, narrowing of the bronchi, and partial lung collapse.  It was noted that it could cause diverse neurologic manifestations and that the onset of neurologic signs and symptoms may be delayed six hours of more after exposure.  Ethylene oxide has also been noted to have neurotoxic effects and one study referred to showed that exposed workers experienced mucous membrane irritation, seizures, limb weakness, decreased reflexes, EEG abnormalities, and generalized sensorimotor polyneuropathy.

Dr. McDiarmed found that because ethylene oxide monitoring and standards were not widely set or practiced until the mid-19702, it was a least as likely as not that the Veteran was exposed, at least intermittently, to high concentration of ethylene oxide and the other chemical agents asserted by the Veteran.  Dr. McDiarmed stated, however, that she would expect to see evidence of acute effects of exposure, such as medical records from sick call for neurological, skin, or respiratory complaints if a delayed sequelae of symptoms was later to be linked to an early exposure.

Dr. McDiarmed then forth the Veteran's pertinent chronological history, based on review of then-available medical records.  Based upon review of the records, she stated that she was unable to establish the Veteran's chemical exposure has resulted in the neurological complaints that she has voiced.  Dr. McDiarmed stated that while it is at least as likely as not that the Veteran was exposed to high concentrations of these agents (ethylene oxide, formaldehyde, methanol, and phenol), expected documentation of acute manifestations was lacking, noting that during the Veteran's hospital stay in 1968, there was no documentation of ophthalmological finding or neurological findings that could be associated with the mentioned agents.  Dr. McDiarmed further noted that after approximately 18 months of exposure, the Veteran's complete blood count (CBC) was within normal limits, although it was indicated that only limited interpretation could be made of the CBC.  Notably, Dr. McDiarmed focused her opinion on the Veteran's neurological complaints and did not address whether any of the complained could of symptoms were manifestations of a diagnosis that could be linked to the Veteran's in-service chemical exposures.  

Based on Dr. McDiarmed's opinion, the AMC, in a May 2015 SSOC, continued to deny the Veteran's claim.  As noted in the Introduction, after the appeal was recertified to the Board, the Veteran submitted additional evidence.  Amongst the evidence submitted was the report of hospitalization in March 2015 for respiratory/pulmonary symptoms.  It was noted the Veteran has a very complicated medical history, including multiple hospital admissions for recurrent bronchitis and pneumonia, among other things.  The Veteran was admitted to the hospital with audible wheezing and a chest x-ray done on March 19, 2015, was interpreted to reveal an impression of cardiomegaly with mild pulmonary edema.  Although the admission impression was asthma exacerbation, after in-patient testing treating, the Veteran's discharge diagnosis was record to be bronchospasm, hyperglycemia, and chronic sinusitis.  

After being discharged, the Veteran was seen for a pulmonary consultation.  It was noted that her main problem was "reactive airway disease, mild-moderation bronchiectasis, and long term exposure to irritants (ethylene oxide, phenol, and formaldehyde)."  In November 2015, the VA clinicians who conducted the pulmonary consultation provided the following statement

[The Veteran] is a 70 [year old] woman with significant history of exposures to ethylene oxide, phenol, menthanol [sic], and formaldehyde during her Navy Operating Room service from 1968 to 1968.  This exposure history is at least as likely as not to have contributed to her ongoing chronic respiratory symptoms (reactive airways disease/chronic bronchitis.

The Veteran also submitted a statement dated in April 2016 from W. R., M.D., a clinician with Environmental Health Center who is Board certified in environmental medicine.  Dr. W.R., stated that the Veteran had first consulted with him on March 17, 2016, with a chief complaints of many serious health issues resulting from her toxic exposures sustained while in service.  The Veteran relayed that while working in a Naval operating room, she was exposed to phenol, ethylene oxide, methanol, formaldehyde, ether, and anesthetics.  The Veteran also reported a history of frequent recurrent upper respiratory infections with multiple hospitalizations and reported that her reactive airway disease first began in service.  Dr. W.R. also noted the numerous other health issues from which the Veteran suffers, as set forth above.  Dr. W.R. reviewed the Veteran's symptoms and conducted a physical examination of the Veteran.  Dr. W.R. then opined that it is "more likely than not that all of [the Veteran's] serious health issues are the direct result of the toxic chemical exposures she sustained in the Navy."  He went on to stated that due to the Veteran's exposure to phenol, she should be monitored for the same conditions known to occur in veterans who were exposed to Agent Orange, as phenol is a major component of Agent Orange.

Reviewing Dr. W.R.'s opinion, the Board finds it inadequate to rely upon at this juncture.  While the Board does not doubt Dr. W.R.'s competency to render such an opinion, his broad statement that "all of [the Veteran's] serious health issues are the direct result of the toxic chemical exposures" without any explanation as how that conclusion was reached and without review of the Veteran's claims folder or any pertinent evidence of record, renders the opinion inadequate to rely upon, especially in light of the contrary opinion evidence, as least as it pertains to the Veteran's neurological symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); id. at 304 (providing that "most of the probative value of a medical opinion comes from its reasoning"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion and stating that to be adequate an opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions").  The Board also points out that simply concluding that all serious health issues are related to service is too vague, given the numerous health issues identified in the medical records and the complexity of the Veteran's medical picture.  Rather, specific diseases processes that are attributable to the in-service chemical exposures must be identified and reasons for relating those diseases processes to such exposure must be set forth.

Although the Board finds that Dr. W.R.'s opinion in inadequate to rely upon at this time, the Board does conclude that when reasonable doubt is resolved in favor of the Veteran, an award of service connection for the Veteran's identified respiratory disorder (i.e., reactive airways disease/chronic bronchitis) is warranted.  As discussed above, the VA clinicians who evaluated the Veteran at her pulmonary consultation in March 2015 later provided a medical opinion linking the Veteran's chronic respiratory symptoms (reactive airways disease/chronic bronchitis) to her in-service chemical exposure history.  Although that opinion is also somewhat lacking in rationale, the Board points out that it is seemingly shared by the March 2011 VA examiner who opined that "it could very well be that asthma was induced by exposure to ethylene oxide gas, methanol, phenol, and formaldehyde solution."  The Board also points out that there is no contrary negative opinion of record.  Indeed, although Dr. McDiarmed noted the lack of documented complaints of respiratory symptoms within close proximity to the time of exposure, her ultimate opinion was limited to opining against an association between the Veteran's neurological complaints and the in-service chemical exposure.  The Board also finds no basis to reject the evidence that is favorable to the Veteran based on the clinicians' expertise as medical professional, as the opinion was rendered and shared by trained medical professionals within his area of expertise, and will therefore accord it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Accordingly, the Board finds that because the record contains a competent, persuasive opinion that identifies a specific respiratory disease and relates that specific respiratory disease to the Veteran's in-service chemical exposures, the evidence of record is, at least, in relative equipoise.  Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, service connection for reactive airway disease and chronic bronchitis due to in-service chemical exposure is warranted.


ORDER

Service connection for reactive airway disease and chronic bronchitis is granted.


REMAND

As noted in the Introduction, although the Board finds that when reasonable doubt is resolved in the Veteran's favor, an award of service connection for the Veteran's diagnosed respiratory disability is warranted, there still remains a question as to whether any other identified disease process is related to the Veteran's in-service chemical exposures.  

In this regard, the Board again points out that the Veteran has submitted private medical opinions relating the multitude of the Veteran's health problems to service.  However, as discussed above, Dr. W.R.'s opinion is too vague and does not contain the rationale necessary for the Board to rely upon it, given the complexity of the Veteran's medical picture.  The February 2011 private medical opinion suffers from a similar deficiency.  Indeed, although that clinician opined that it is at least as likely as not that the Veteran's toxic exposures in service were "the root cause of [her] complex medical conditions" or otherwise stated "probably served to increase the severity of the total impact on to her body and affected different organ systems," the clinician did not set forth with specificity any specific disease processes that were attributable to the in-service chemical exposure.  The Board stresses that for an award of service connection to be made, there must be a identified disease that has been linked to service.  In other words, an award of serious connection cannot be made for a "complex medical condition" or "serious health issues."  That said, the fact that multiple private clinicians have suggested that many of the Veteran's health problems are attributable to chemical exposure warrants further development.

Notably, in the prior remand,  it was requested that Dr. McDiarmed opine as to the likelihood that the Veteran's chemical exposure to ethylene oxide, formaldehyde, methanol and/or phenol in service has resulted in any residual disability.  As discussed above, Dr. McDiarmed focused her opinion on the Veteran's neurological complaints.  The Board cannot conclude, however, from her opinion that she considered whether any of the Veteran's other complained of symptomatology or diagnosed medical conditions are attributable to the in-service chemical exposure.  Dr. McDiarmed also did not, as requested, discuss the February 2011 private medical opinion.  Furthermore, after Dr. McDiarmed provided her opinion in April 2015, the Veteran submitted additional evidence, which evidence included private treatment records dated in 1984 and the report of a 1972 and 1973 hospitalizations related to neurological symptoms.  As this evidence seems relevant to the issue at hand and because the Board has no way of knowing whether it would in any way change Dr. McDiarmed's opinion, the Board finds it necessary to remand matter  of entitlement service connection for residuals of chemical exposure, other than  respiratory disability  to obtain an addendum medical opinion from Dr. McDiarmed that takes into account the additional evidence submitted after she prepared her 2015 opinion and includes a discussion of the private opinions dated in February 2011 and April 2016.  Dr. McDiarmed should also discuss the Veteran's entirety of the Veteran's medical picture, as opposed to focusing on the Veteran's neurological deficits.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file currently includes records from the South Texas Health Care System, to include the San Antonio VA Medical System (VAMC), dated through January 15, 2015.  However, the Veteran herself submitted treatment records from that facility dated after January 15, 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the South Texas Health Care System all outstanding records of VA evaluation and/or treatment of the Veteran since January 15, 2015.  Also, in its prior action, the AOJ was directed to obtain all outstanding, pertinent evaluation and/or treatment records from the Seattle VAMC since 1983.  A request for such records was made in January 2015, but it does not appear that a response was received.  Hence, on remand, the AOJ should make a follow-up request for such records, or should associate any prior response with the Veteran's VBMS file.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

While this matter is on remand, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining matter on  appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the South Texas Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 15, 2015.  

Make a follow-up request to the Seattle VAMC for all outstanding, pertinent records of evaluation and/or treatment of the Veteran from that facility since 1983.  (If a previous response was received, associate that response with the Veteran's VBMS file.)

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, obtain from Dr. Melissa A. McDiarmed, M.D., M.P.H., who is associated with Baltimore VAMC, an addendum to her previous opinion, based on review of the contents of the entire, electronic claims file.

The opinion should  address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chemical exposure to ethylene oxide, formaldehyde, methanol and phenol in service has resulted in any residual disability(ies) other than a respiratory disability.  If so, all additional residual disability(ies) should clearly be identified.

In addressing the above, the physician should not focus solely  on the Veteran's claimed neurological disability, but should consider the multitude of the Veteran's health problems.  

All medical and other objective evidence should be considered and discussed-in particular,  evidence associated with the Veteran's claims file since the April 2015 opinion was prepared, to specifically include the 2016 opinion from Dr. W.R., the private treatment records dated in 1984, and the records of hospitalization dated in 1972 and 1973; as well as other evidence reflecting the Veteran's  documented medical history, to include the opinion provided by Dr. J. C. in February 2011 and the opinion provided by Dr. W.R. in April 2016. 

The physician must also consider and discuss the Veteran's lay assertions, to include competent assertions as to her symptoms and history.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated rationale for the conclusions reached must be provided. 

5.  If, for any reason, an addendum opinion from Dr. McDiarmed cannot be obtained, document all steps taken and the reasons why the requested opinion could not be obtained.  

Under such circumstances, no action should be taken to attempt to obtain an opinion by any physician associated with San Antonio VA Health Care System (HCS), as a VA neurologist has indicated there is insufficient expertise within the San Antonio VA HCS to address the questions raised in connection with this claim.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and claims file since the last adjudication )and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


